 
Exhibit 10.26
 
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2


Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 under the Securities Exchange Act of
1934. The omitted materials have been filed separately with the Securities and
Exchange Commission.




STRATEGIC OEM AGREEMENT


This Strategic OEM Agreement (“Agreement”) is between Akeena Solar, Inc., a
Delaware corporation, (“Akeena Solar”) and its wholly-owned subsidiary Andalay
Solar, Inc., a California corporation (“Andalay”), each having a principal place
of business at 16005 Los Gatos Blvd., Los Gatos, CA 95032 (Akeena Solar and
Andalay collectively “Akeena”) and Enphase Energy, a Delaware corporation, with
its principal place of business at 2011 1st Street, Suite 300, Petaluma, CA
94952 (“Enphase”, and, together with Akeena, the “Parties”, each individually a
“Party“).  This Agreement is effective from January 31, 2009 (“Effective Date”).


PURPOSE


WHEREAS, Enphase has proprietary micro-inverter technology and related products
and components;


WHEREAS, Akeena desires Enphase to supply and manufacture Enphase’s
micro-inverters and related components (the “Enphase Products”) for integration
into Akeena’s proprietary Andalay solar panels;


WHEREAS, Akeena will [***] enable Enphase’s micro-inverters to be combined with
Akeena’s proprietary solar modules;


WHEREAS, Akeena will sell the Andalay solar panels which integrate Enphase
Product(s) (“Combined Products”) to end users;


WHEREAS, each Party desires to adapt its product to become compatible with the
other’s technology while retaining all IP ownership rights and derivatives
thereof in its own technology and products;


WHEREAS, Akeena and Enphase have discussed the pricing and other terms and
conditions related to Akeena’s purchase of Enphase Products, as well as the
Parties’ combined efforts to develop the Combined Product for commercialization
by Akeena; and


WHEREAS, the Parties intend that this Agreement will govern their relationship
and all Purchase Orders by Akeena for Enphase Products, as further described
herein.





 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 





NOW, THEREFORE, the Parties hereby agree as follows:


AGREEMENT


SECTION 1.0  – Definition


Capitalized terms are defined in Attachment 1.


SECTION 2.0  – Cooperative Efforts


2.1 During the term of this Agreement, both Parties agree to:


(a) Work collaboratively in communicating with standards organizations (UL, NEC)
and local permitting jurisdictions to explain the safety and reliability
benefits of AC solar modules with integrated racking, wiring and grounding; and


(b) Work independently and collaboratively to [***] become compatible for an
optimum Combined Product.


2.2 The cooperative efforts of each of the Parties described in this Section 2
are a material element of this Agreement.


SECTION 3.0  - Purchase and Supply


3.1 Enphase agrees to supply, and Akeena agrees to purchase (or to have
Authorized Purchasers purchase) the Enphase Products described in Attachment 2
in the manner described in Attachment 2.  All Purchase Orders, whether placed by
Akeena or other Authorized Purchasers, will be subject to the terms and
conditions of this Agreement, including the terms set forth in Attachments 2-6.
 
3.2 Except as otherwise expressly set forth herein, nothing in this Agreement,
in any Akeena forecast, or in any prior discussions or agreements between the
Parties will give rise to an obligation to place any Purchase Orders.


SECTION 4.0  – Exclusivity


4.1 [***].
 
4.2 Each Party understands and agrees that a material breach of this Section 4
that remains uncured for more than thirty (30) days shall entitle Akeena to seek
equitable relief, including injunction and specific performance, as a remedy for
any such uncured material breach.


SECTION 5.0  – Pricing; Shipment Terms





 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 

SECTION 6.0 


6.1 [***].
 
6.2 [***].
 
6.3 [***].
 
6.4 [***].
 
6.5 [***].
 
6.6 [***].


SECTION 7.0  - Supply and Purchase Obligation


[***]. Enphase will acknowledge all Purchase Orders and confirm the Delivery
Date within seven (7) business days after they are placed in accordance with
this Agreement.  Enphase will ship all Enphase Products in accordance with each
Purchase Order on or before the Delivery Date.  If a shipment of Enphase
Products will be delayed by more than one day, Enphase will promptly notify
Akeena. [***].


SECTION 7.0  – Energy Management and Monitoring Services


[***].


SECTION 8.0 - Cancellations and Flexibility


Akeena and other Authorized Purchasers may only cancel or revise Purchase Orders
as set forth in Attachment 4.


SECTION 9.0  – Payment Terms


The terms of the payment obligations under this Agreement are set forth in
Attachment 5.


SECTION 10.0  - Independent Efforts and Similar Products


Nothing in this Agreement will impair Akeena’s right to develop, manufacture,
purchase or use products or services competitive with those offered by Enphase,
and except as otherwise stated in Section 4, nothing in this Agreement will
impair Enphase’s right to develop, manufacture, commercialize or otherwise
exploit Enphase Products or similar products of Enphase or any third party.


SECTION 11.0  - Confidentiality


The terms, conditions and existence of the Agreement and related negotiations
and activities will be considered confidential information of each Party
governed by the terms of the mutual confidentiality agreement between them dated
September 3, 2008.





 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 





SECTION 12.0  - Term and Termination


  12.1 This Agreement and the obligations of the Parties will continue in effect
until expiration or termination of this Agreement, as set forth in this Section
12.


  12.2 [***]. A Party will have “cause” to terminate this Agreement only if it
shows:  1) the other Party is or becomes insolvent or unable to pay its debts as
they mature in the ordinary course of business;  2) the other Party made an
assignment for the benefit of creditors or a receiver is appointed to take
charge of all or any part of the Party’s assets or business;  3) the other Party
becomes the subject of a bankruptcy or reorganization proceeding, whether
voluntary or involuntary and such proceeding is not dismissed or stayed within
sixty (60) days; or 4) the other Party breached any covenants, agreements,
representations or warranty contained herein in any material respect or defaults
or fails to perform any of its obligations or agreements hereunder in any
material respect, which violation, default or failure is not cured within thirty
(30) days after the breaching Party’s receipt of written notice of such breach
provided by the non-breaching Party; provided, however, that if such breach is
not reasonably capable of cure within thirty (30) days, but such breach is
reasonably capable of cure within sixty (60) days, after the breaching Party’s
receipt of notice of such breach, then the breaching Party shall be afforded
sixty (60) days to cure said breach if the breaching Party commences to remedy
the breach within thirty (30) days after the breaching Party’s receipt of
written notice thereof and thereafter diligently pursues such remedy until such
breach is fully cured.


  12.3 Upon the expiration or termination of this Agreement:
 
(a)           [***].
 
 
(b)           [***].
 
 
(c)           [***].
 
(d)           [***].
 
 
SECTION 13.0 - Disputes
 
 
If there is a dispute between the Parties arising under this Agreement, the
Parties agree to escalate the matter for discussion and resolution by designated
members of their senior management teams.  If these designated members are
unable to resolve the matter within a reasonable period of time, not to exceed
sixty (60) days, then the Parties will seek to resolve the dispute through a
full day, non-binding mediation conducted in Santa Clara County or San Francisco
County or Sonoma, California.  If the Parties are unable to resolve the dispute
during such mediation, then either Party may commence litigation in the state or
federal courts.  Either Party may seek equitable relief in order to protect its
confidential information or intellectual property at any time (without first
attempting to resolve the dispute as described above).  If any arbitration or
other proceeding, or any action at law or in equity is commenced by either Party
to enforce or interpret the terms of this Agreement, the prevailing Party in
such proceedings or action (after appeal, if any) shall be entitled to recover
from the unsuccessful Party its reasonable attorneys’ fees, costs and necessary
disbursements, in addition to any other relief to which it may be entitled.
 





 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 
 
SECTION 14.0  - Governing Law


This Agreement and the rights and obligations of the Parties will be governed by
and construed and enforced in accordance with the laws of the State of
California as applied to agreements entered into and to be performed entirely
within California, without regard to conflict of law principles.
 
SECTION 15.0  - Indemnification
 
 
  15.1 General Indemnity.
 
 
(a) [***].
 
 
(b) [***].
 
 
  15.2 Intellectual Property Indemnification.
 
 
(a) [***].
 
 
(b) [***].
 
 
(c) [***].
 
 
(d) [***].
 
 
  15.3 [***].
 
 
  15.4 [***].
 
 
SECTION 16.0  – Warranty
 
 
  16.1 OEM Product Warranty.  [***].
 
 
  16.2 Product Warranty Remedy.  [***].
 
 
  16.3 Other Obligations and Warranties.
 
 
(a) Regulatory Compliance.  [***].
 
 
(b) Import/Export Requirements.  [***].
 
 
(c) Formation, Good Standing and Authority.  [***].
 
 
(d) No Conflict.  [***].
 
 
(e) Consents and Approvals.  [***].
 
 
(f) Warranty Disclaimer.  [***].
 





 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 



 
SECTION 17.0 - LIMITATION OF LIABILITY
 
 
IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR INCIDENTAL,
CONSEQUENTIAL, INDIRECT, SPECIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING LOST
PROFITS (WHETHER ACTUAL OR ANTICIPATED), LOST SAVINGS, LOSS BY REASON OF
SHUTDOWN OR NON-OPERATION; INCREASED EXPENSE OF OPERATION, BORROWING OR
FINANCING; LOSS OF USE OR  PRODUCTIVITY; AND INCREASED COST OF CAPITAL) ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE SUPPLY, SALE OR DELIVERY OR PURCHASE
OF PRODUCT HEREUNDER, EVEN IF A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES; AND, REGARDLESS OF WHETHER ANY SUCH CLAIM ARISES OUT OF BREACH OF
CONTRACT, GUARANTY OR WARRANTY, TORT, PRODUCT LIABILITY, INDEMNITY,
CONTRIBUTION, STRICT LIABILITY OR ANY OTHER LEGAL THEORY.  EACH PARTY HEREBY
RELEASES THE OTHER FROM ANY SUCH LIABILITY.  THE FOREGOING LIMITATION OF
LIABILITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF WHETHER A PARTY’S
REMEDIES HEREUNDER ARE DETERMINED TO HAVE FAILED THEIR ESSENTIAL PURPOSE.  IN NO
EVENT SHALL EITHER PARTY’S [***], EVEN IF A PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND, REGARDLESS OF WHETHER ANY SUCH LIABILITY
ARISES OUT OF BREACH OF CONTRACT, GUARANTY OR WARRANTY, TORT, PRODUCT LIABILITY,
INDEMNITY, CONTRIBUTION, STRICT LIABILITY OR ANY OTHER LEGAL THEORY, EXCEPT WITH
RESPECT TO ANY SUCH LIABILITY ARISING UNDER: [***].
 
SECTION 18.0  - Notices


Notices under this Agreement must be in writing and will be deemed given when
actually received if delivered by courier with written proof of delivery, or ten
(10) days after being sent by first class mail, return receipt requested, to the
other Party at the address below:


For notices to Akeena:
To the address set forth on page 1: Attention: General Counsel


For notices to Enphase:
To the address set forth on page 1: Attention:  Jude Radeski


A Party may change its address by giving the other written notice as described
above.


SECTION 19.0  – No Assignment


[***].
 
 





 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 


SECTION 20.0  – Insurance
 
Each Party will maintain workers’ compensation and comprehensive general
liability insurance (including product liability coverage) for claims for
damages because of bodily injury or death and property damage in amounts
sufficient to cover its obligations under this Agreement.


SECTION 21.0  - Party Relationship
 
Nothing contained in this Agreement shall be construed to make either Party the
agent for the other for any purpose, and neither Party hereto shall have any
right whatsoever to incur any liabilities or obligations on behalf of or binding
upon the other Party.  Each Party is an independent contractor and nothing
contained herein shall be construed as constituting any relationship between the
Parties other than that of purchaser and seller, nor shall it be construed as
creating any relationship whatsoever between Akeena and Enphase, including
employer/employee, partners or joint venture parties.
 
SECTION 22.0  – Agreement Interpretation
 
Preparation of this Agreement has been a joint effort of the Parties and the
resulting document shall not be construed more severely against one of the
Parties than against the other.  Any rule of construction that ambiguities are
to be resolved against the drafting Party shall not be employed in the
interpretation of this Agreement, or any amendments hereto.


SECTION 23.0  - Force Majeure


Neither Party shall be responsible for any failure or delay in the performance
of this Agreement resulting from causes beyond its reasonable control and which,
with the exercise of due diligence or reasonable business practices, could not
reasonably have been prevented, avoided or removed by such Party, and does not
result from such Party’s negligence or the negligence of its agents, employees
or subcontractors, including, but not limited to, unforeseeable events such as
acts of God, acts of foreign and/or domestic governmental authorities, war,
terrorism, court order, riots, natural disasters, fire, labor strikes, lockouts,
and trade associations or any other agency having control over export or import
provided that: (i) the Party affected by such event, as soon as reasonably
practical after obtaining knowledge of the occurrence of the claimed event,
gives the other Party prompt oral notice, followed by a written notice, fully
describing the particulars of the occurrence; (ii) the suspension of performance
is of no greater scope and of no longer duration than is required by the event;
and (iii) the Party affected by such event uses reasonable efforts to mitigate
or remedy its inability to perform as soon as reasonably possible.

SECTION 24.0  - Severability


If a court of competent jurisdiction holds that any provision of this Agreement
is invalid or unenforceable, the remaining provisions will remain in full force
and effect, and the Parties (to the extent practicable) will replace the invalid
or unenforceable provision with a valid and enforceable provision that achieves
the original intent and economic effect of the Agreement.





 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 



SECTION 25.0  - Waiver and Construction


Failure to enforce any provision of this Agreement will not be deemed a waiver
of future enforcement of that or any other provision.  Section headings are for
convenience only and are not to be considered in construing or interpreting this
Agreement.  References to “Pages,” “Sections,” and “Attachments” are references
to pages and sections of and attachments to this Agreement.  The word “herein”
and words of similar meaning refer to this Agreement in its entirety and not to
any particular Section or provision.  The word “Party” means a Party to this
Agreement and the phrase “third party” means any person, partnership,
corporation, or other entity not a Party to this Agreement.  The words “agrees
to”, “will” and “shall” are used in a mandatory, not a permissive, sense, and
the word “including” is intended to be exemplary, not exhaustive, and will be
deemed followed by “without limitation.”


SECTION 26.0  - Entire Agreement


This Agreement, including any Attachments and any other documents referenced
herein, all of which are incorporated herein by reference, constitute the entire
understanding and agreement of the Parties, whether written or oral, with
respect to the subject matter of this Agreement and supersede all prior and
contemporaneous agreements or understandings between the Parties with respect
such subject matter with the express exception of the Parties’ previously
executed nondisclosure agreements.  Any different or additional terms and
conditions in a Purchase Order (other than the quantity and ship to location),
purchase order acknowledgment, on a web site, or otherwise, will be of no force
or effect and will not become part of this Agreement unless accepted in a
written amendment signed by both Parties.


SECTION 27.0  - Amendments


This Agreement may not be amended or modified except by a written amendment
signed by authorized signatories of both Parties.  To the extent any terms and
conditions of the Agreement conflict with the terms and conditions of any
invoice, Purchase Order or purchase order acknowledgment, the terms and
conditions in the Agreement will control.


SECTION 28.0  – Counterparts


This Agreement may be executed by original or facsimile signature in one or more
counterparts, each of which will be deemed an original, but which collectively
will constitute one and the same instrument.


SECTION 29.0  – Survival of Terms
 
All provisions of this Agreement that are expressly or by implication to come
into or continue in force and effect after the expiration or termination of this
Agreement shall remain in effect and be enforceable following such expiration or
termination.  Except where specifically stated to the contrary herein, all
remedies of the Parties are in addition to, and not in lieu of, any other
remedies a Party would have in law, equity or otherwise.
 


SECTION 30.0  – Headings and Titles
 
The captions and headings of the paragraphs have been inserted as a matter of
convenience and reference only and shall not control or affect the meaning or
construction of this Agreement.
 





 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed in
duplicate originals by their duly authorized representatives.




Akeena Solar, Inc.
 
Enphase Energy
         
By:
   
By:
       
Title:
CEO
 
Title:
       
Date:
   
Date:
   





Andalay Solar, Inc.


By:
     
Title:
     
Date:
   








 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 

 
Attachment 1
Definitions




Whenever capitalized in this Agreement:


“Affiliate” means, with respect to either Party, any other party that directly
or indirectly controls, or is controlled by, or is under common control with
such Party.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of such Party through the ownership of voting securities.


“Authorized Purchaser” means Akeena, any of its wholly-owned subsidiaries, and
any of its contract manufacturers, original equipment manufacturers or other
third parties contractually bound to Akeena and authorized by Akeena to purchase
Enphase Products; provided that, with respect to each “Authorized Purchaser,”
all purchased Enphase Products shall be used only for integration into Combined
Products which shall be sold only by Akeena.  The name and contact information
for each Authorized Purchaser shall be delivered to Enphase in writing.


“Delivery Date” means the date specified in a particular Purchase Order for EXW
delivery of Enphase Products, as further described in Attachment 4.


“Enphase Products” means the Enphase Products specifically described in
Attachment 2.


“End Use Customer” means an individual or entity that acquires the Combined
Product from Akeena or other Authorized Purchaser.


“Combined Products” means the Andalay solar panels with integrated Enphase
micro-inverters and other parts, ready for delivery to end users that acquire
such “Combined Products.”


“Purchase Order” means written orders for Enphase Products placed by Akeena or
other Authorized Purchaser in accordance with this Agreement.







 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 







Attachment 2
Pricing


The Enphase Products to be supplied by Enphase pursuant to this Agreement are as
described below, and the purchase prices for such Enphase Products ordered by
Akeena and its Authorized Purchasers will be as set forth below [***].


Product
Price
Availability
 
Micro-inverters
   
[***]
[***]
[***]
 
Other Components and Services
   
[***]
[***]
[***]


















 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 











Attachment 3
Forecasts; Purchase Orders


Two Year Forecast


Akeena and other Authorized Purchasers will purchase a minimum of [***] (in
aggregate) per calendar year of the Enphase Products (which may be a combination
of Versions 1 and 2, as defined in Attachment 2) over a two (2) consecutive
calendar year period beginning in January of 2009.  Akeena shall have the option
to increase this minimum purchase commitment amount by up to [***] in its sole
discretion (for a maximum annual minimum purchase commitment of [***]).


Purchase Orders; Quarterly Forecasts


[***]







 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 











Attachment 4
Purchase Orders


[***].









 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 











Attachment 5
Payments Terms




Payment Terms


[***].




 









 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 

--------------------------------------------------------------------------------

 







Attachment 6


Cancellation Notice


Date


[XX]


Dear Sir/Madam;


Akeena confirms that they are canceling the following Enphase Product Orders:


PO #
Product
Quantity
Price
Cancellation
Credit
Extended
Price
                                           
Total Amount
 








 [***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.






 
 
 
